UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. FORM 10-Q þ QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE QUARTERLY PERIOD ENDED DECEMBER 31, 2008 or o TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 FOR THE TRANSITION PERIOD FROM TO COMMISSION FILE NUMBER : 333-137359 Hampden Bancorp, Inc. (Exact name of registrant as specified in its charter) Delaware (State or other jurisdiction of incorporation or organization) 20-5714154 (IRS Employer Identification No.) 19 Harrison Ave. Springfield, Massachusetts 01102 (Address of principal executive offices) (Zip Code) (413)736-1812 (Registrant’s telephone number, including area code) Indicate by check mark whether the registrant (1)has filed all reports required to be filed by Section13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12months (or for such shorter period that the registrant was required to file such reports), and (2)has been subject to such filing requirements for the past 90days. Yes þ No o. Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule12b-2 of the Exchange Act (check one): Large accelerated filer oAccelerated Filer o Non-accelerated filer oSmaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule12(b)-2 of the Exchange Act). Yes o No þ As of February 5, 2009, there were 7,540,456 shares of the registrant’s common stock outstanding. HAMPDEN BANCORP, INC. INDEX TO CONSOLIDATED FINANCIAL STATEMENTSOF HAMPDEN BANCORP, INC. AND SUBSIDIARIES Page No. PART I — FINANCIAL INFORMATION Item1 Financial Statements of Hampden Bancorp, Inc. and Subsidiaries Consolidated Balance Sheets (unaudited) as of December 31, 2008 and June 30, 2008 3 Consolidated Statements of Operations (unaudited) for the three and six months endedDecember 31, 2008 andDecember31, 2007 4 Consolidated Statements of Changes in Stockholders’ Equity (unaudited) for the six months ended December 31, 2008 and December 31, 2007 5 Consolidated Statements of Cash Flows (unaudited) for the six months ended December 31, 2008 and December 31, 2007 6-7 Notes to Consolidated Financial Statements 8 I Item2 Management’s Discussion and Analysis of Financial Condition and Results ofOperations 11 Item3 Quantitative and Qualitative Disclosures About Market Risks 26 Item4 Controls and Procedures 26 PART II — OTHER INFORMATION Item1 Legal Proceedings 26 Item1A Risk Factors 26 Item2 Unregistered Sales of Equity Securities and Use of Proceeds 26 ItItem3 Defaults Upon Senior Securities 27 It Item4 Submission of Matters to a Vote of Security Holders 27 It Item5 Other Information 27 Item6 Exhibits 27 SIGNATURES 29 2 PART 1 – FINANCIAL INFORMATION Item1: Financial Statements of Hampden Bancorp, Inc. and Subsidiaries HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS (Dollars in thousands) ASSETS December 31, June 30, 2008 2008 (Unaudited) Cash and due from banks $7,262 $5,090 Federal funds sold and other short-term investments 10,261 28,460 Cash and cash equivalents 17,523 33,550 Securities available for sale, at fair value 115,445 123,892 Federal Home Loan Bank of Boston stock, at cost 5,233 5,233 Loans held for sale 987 895 Loans, net of allowance for loan losses of $3,912 at December 31, 2008 and $3,453 at June 30, 2008 387,480 359,878 Premises and equipment, net 4,359 4,330 Accrued interest receivable 2,029 2,093 Deferred tax asset 2,906 2,853 Bank-owned life insurance 9,705 9,475 Other assets 1,567 1,633 $547,234 $543,832 LIABILITIES AND STOCKHOLDERS' EQUITY Deposits $346,623 $331,441 Securities sold under agreements to repurchase 13,216 13,223 Short-term borrowings 10,000 - Long-term debt 77,766 95,477 Mortgagors' escrow accounts 831 741 Accrued expenses and other liabilities 2,316 2,502 Total liabilities 450,752 443,384 Commitments and contingencies (Note 5) Preferred Stock ($.01 par value, 5,000,000 shares authorized, none issued or outstanding) - - Common Stock ($.01 par value, 25,000,000 shares authorized and 7,949,879 shares issued at December 31, 2008 and June 30, 2008; 7,552,386 outstanding at December 31, 2008 and 7,949,879 outstanding at June 30, 2008) 79 79 Additional paid-in-capital 77,479 77,276 Unearned Compensation - ESOP (551,192 shares unallocated at December 31, 2008 and 572,391 shares unallocated at June 30, 2008) (5,512) (5,759) Unearned Compensation - equity incentive plan (2,567) (2,902) Retained Earnings 31,477 32,131 Accumulated other comprehensive loss (487) (377) Treasury Stock (397,493 shares at December 31, 2008) (3,987) - Total stockholders' equity 96,482 100,448 $547,234 $543,832 See accompanying notes to unaudited consolidated financial statements. 3 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Dollars in thousands, except per share data) Three Months Ended December 31, Six Months Ended December 31, 2008 2007 2008 2007 (Unaudited) (Unaudited) Interest and dividend income: Loans, including fees $5,734 $5,649 $11,304 $11,222 Debt securities 1,404 1,448 2,821 2,885 Dividends 38 160 86 425 Federal funds sold and other short-term investments 19 159 94 233 Total interest and dividend income 7,195 7,416 14,305 14,765 Interest expense: Deposits 2,203 2,494 4,495 5,309 Borrowings 954 1,158 2,024 2,183 Total interest expense 3,157 3,652 6,519 7,492 Net interest income 4,038 3,764 7,786 7,273 Provision for loan losses 308 84 812 166 Net interest income, after provision for loan losses 3,730 3,680 6,974 7,107 Non-interest income: Customer service fees 399 384 804 805 Gain (loss) on sales/write-downs of securities, net (63) 58 (151) 58 Gain on sales of loans, net 31 29 50 45 Increase in cash surrender value of life insurance 114 79 230 156 Other 90 63 178 104 Total non-interest income 571 613 1,111 1,168 Non-interest expense: Salaries and employee benefits 2,309 1,938 4,640 3,828 Occupancy and equipment 395 349 767 676 Data processing services 208 187 416 371 Advertising 219 334 411 582 Other general and administrative 897 719 1,509 1,345 Total non-interest expense 4,028 3,527 7,743 6,802 Income before income taxes 273 766 342 1,473 Income tax expense 83 613 105 798 Net income $190 $153 $237 $675 Earnings per share Basic $0.03 $0.02 $0.03 $0.09 Diluted $0.03 $0.02 $0.03 $0.09 Weighted average shares outstanding Basic 6,804,992 7,349,337 6,929,432 7,344,018 Diluted 6,850,086 7,349,337 6,970,692 7,344,018 See accompanying notes to unaudited consolidated financial statements. 4 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CHANGES IN STOCKHOLDERS’ EQUITY (Dollars in thousands) Unearned Accumulated Additional Unearned Compensation- Other Common Stock Paid-in Compensation Equity Retained Comprehensive Treasury Shares Amount Capital ESOP Incentive Plan Earnings Loss Stock Total (Unaudited) Balance at June 30, 2007 7,949,879 $79 $77,156 $(6,148) $- $31,933 $(1,002) $- $102,018 Culmulative effect of change to initially apply FASB Statement No. 156, netof tax effect - 133 - - 133 Comprehensive income: Net income - 675 - - 675 Change in net unrealized loss on securities available for sale, net of tax effects - 1,177 - 1,177 Total comprehensive income 1,852 Cash dividends paid ($0.06 per share) - (420) - - (420) ESOP shares committed to be allocated(21,200 shares) - - 10 212 - 222 Balance at December 31, 2007 7,949,879 $79 $77,166 $(5,936) $- $32,321 $175 $- $103,805 Balance at June 30, 2008 7,949,879 $79 $77,276 $(5,759) $(2,902) $32,131 $(377) $- $100,448 Culmulative effect of change to initiallyapply EITF 06-10, net oftax effect - (457) - - (457) Comprehensive income: Net income - 237 - - 237 Change in net unrealized loss on securities available for sale, net of reclassification adjustment and tax effects - (110) - (110) Total comprehensive income 127 Cash dividends paid ($0.06 per share) - (434) - - (434) Common stock repurchased (397,493) - (3,987) (3,987) Stock-based compensation - - 178 - 335 - - - 513 ESOP shares committed to be allocated(21,200 shares) - - 25 247 - 272 Balance at December 31, 2008 7,552,386 $79 $77,479 $(5,512) $(2,567) $31,477 $(487) $(3,987) $96,482 See accompanying notes to unaudited consolidated financial statements. 5 HAMPDEN BANCORP, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Dollars in thousands) Six Months Ended December 31, 2008 2007 (Unaudited) Cash flows from operating activities: Net income $237 $675 Adjustments to reconcile net income to net cash provided by operating activities: Provision for loan losses 812 166 Net accretion of securities (31) (22) Loss on impairment of securities 204 - Depreciation and amortization 327 308 Gain on sales of securities, net (53) (58) Loans originated for sale (5,622) (8,944) Proceeds from loan sales 5,580 8,856 Gain on sales of loans, net (50) (45) Increase in cash surrender value of bank-owned life insurance (230) (156) Deferred tax provision - 418 Employee Stock Ownership Plan expense 272 222 Stock-based compensation 513 - Net change in: Accrued interest receivable 64 209 Other assets 66 (190) Accrued expenses and other liabilities (643) 272 Net cash provided by operating activities 1,446 1,711 Cash flows from investing activities: Activity in available-for-sale securities: Sales 484 20,800 Maturities and calls 16,493 30,638 Principal payments 10,166 7,507 Purchases (18,979) (33,354) Purchase of Federal Home Loan Bank stock - (626) Loan originations, net (28,414) (15,856) Premiums paid on bank-owned life insurance - (287) Purchase of premises and equipment (356) (424) Net cash provided (used) by investing activities (20,606) 8,398 (continued) See accompanying notes to unaudited consolidated financial statements. 6 HAMPDEN BANCORP, INC AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Concluded) (Dollars in thousands) Six Months Ended December 31, 2008 2007 (Unaudited) Cash flows from financing activities: Net change in deposits 15,182 (18,622) Net change in repurchase agreements (7) 587 Net change in short-term borrowings 10,000 1,000 Proceeds from long-term debt 2,655 26,720 Repayment of long-term debt (20,366) (7,000) Repurchase of common stock (3,987) - Payment of dividends on common stock (434) (420) Net change in mortgagors' escrow accounts 90 101 Net cash provided by financing activities 3,133 2,366 Net change in cash and cash equivalents (16,027) 12,475 Cash and cash equivalents at beginning of period 33,550 20,525 Cash and cash equivalents at end of period $17,523 $33,000 Supplemental cash flow information: Interest paid on deposits $4,495 $5,309 Interest paid on borrowings 2,024 1,846 Income taxes paid 18 7 See accompanying notes to unaudited consolidated financial statements. 7 HAMPDEN BANCORP, INC AND SUBSIDIARIES NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) 1. Basis of presentation and consolidation The consolidated financial statements include the accounts of Hampden Bancorp, Inc. (the “Company”) and its wholly-owned subsidiaries, Hampden Bank (the “Bank”) and Hampden LS, Inc.Hampden Bank is a Massachusetts chartered stock savings bank. Hampden Bancorp, Inc. contributed funds to Hampden LS, Inc. to enable it to make a 15-year loan to the employee stock ownership plan (the “ESOP”) to allow it to purchase shares of the Company’s common stock as part of the completion of the initial public offering.Hampden Bank has two wholly-owned subsidiaries, Hampden Investment Corporation, which engages in buying, selling, holding and otherwise dealing in securities, and Hampden
